Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claims 25-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,997,048.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by those of ‘048.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

2.  Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 25-27, 29-35, 37-43, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sprunt et al (US 2002/0124237), herein referred to as Sprunt, in view of Larsen et al (US 5,835,705), herein referred to as Larsen.

Regarding claim 25, Sprunt teaches a processor comprising:
a plurality of performance monitor counters, each performance monitor counter to count baseline events during processing of a plurality of instruction threads by a simultaneous multithreading (SMT) core (Fig 1 & [0016], [0018], event counters & [0003], [0012], [0015], SMT multithreaded processor); and
a performance monitor unit to determine, for each instruction thread of the plurality of instruction threads, a number of core cycles in which the instruction thread is active and generating a first baseline event, wherein an instruction thread of the plurality of instruction threads are concurrently active and generating the first baseline event in a given core cycle, a count of the first baseline event in the given core cycle is recorded only for one of the plurality of instruction threads ([0015], performance monitoring apparatus, [0018], select single event signal out of event subclass, [0023] set control bits to only detect and report event from a single thread, [0024], count events per cycle, Table 1, [0029], counters programmable to alternate threads being monitored based on EQ bits).
Sprunt fails to explicitly teach wherein when the event is counted when two or more instruction threads of the plurality of instruction threads are concurrently active.
Larsen teaches a processor comprising a performance monitor circuit to count a baseline event for multiple threads in each processor cycle for which the multiple threads are active (4:46-61, performance monitor & 6:12-14, 6:36-38, 6:45-53, count event for active threads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sprunt and Larsen to utilize the event count filtering method when multiple threads are active.  While Sprunt does not explicitly state that the baseline event is counted once per cycle while multiple threads reporting the event are active, one of ordinary skill in the art would understand that the disclosure of Sprunt implies that multiple threads may be active when generating events in a given subclass (ie Sprunt [0029], event counters reporting read/write operations from multiple threads).  As Larsen explicitly distinguishes between events associated with active and inactive threads, combining these teachings would merely entail a combination of known prior art elements to achieve predictable results, and would thus have been obvious to one of ordinary skill in the art.

Regarding claim 26, the combination of Sprunt and Larsen teaches the processor as in claim 25 wherein when only a single instruction thread is active and generating the first baseline event in the given core cycle, the count of the first baseline event is recorded only for the single instruction threads (Sprunt [0018], [0023] & Larsen 6:12-14).

Regarding claim 27, the combination of Sprunt and Larsen teaches the processor as in claim 26, wherein a number of core cycles in which the SMT core is active and generating the first baseline event comprises an aggregate of the number of core cycles determined for each of the plurality of instruction threads (Sprunt [0016], [0018] & Larsen 6:36-53).

Regarding claim 29, the combination of Sprunt and Larsen teaches the processor as in claim 25, wherein the first baseline event comprises an SMT-aware event (Sprunt [0016], [0018] & Larsen 6:36-53).

Regarding claim 30, the combination of Sprunt and Larsen teaches the processor as in claim 25, wherein the SMT core comprises a performance metrics register to store performance metrics associated with the SMT core (Sprunt [0003], performance registers monitor events that characterize performance).
Regarding claim 31, the combination of Sprunt and Larsen teaches the processor as in claim 30, wherein the performance metrics register comprises a plurality of fields, each field storing one of the performance metrics in compact format (Larsen 5:5-21, fields of registers to specify events to be monitored).

Regarding claim 32, the combination of Sprunt and Larsen teaches the processor as in claim 31, wherein the performance metrics comprise a frequency of successfully delivered micro-operations that eventually retire, a frequency of micro-operations that do not retire, a frequency at which a pipeline frontend delivers less than maximum supported micro-operations, and/or a frequency at which no micro-operation is delivered due to lack of resources in a pipeline backend (Sprunt [0019], example of instruction retirement tracking as a monitored performance metric).

Claims 33-35 and 37-40 refer to a method embodiment of the processor embodiment of claims 25-27 and 29-32, respectively.  Therefore, the above rejections for claims 25-27 and 29-32 are applicable to claims 33-35 and 37-40, respectively.

Claims 41-43 and 45-48 refer to an alternate apparatus embodiment of the processor embodiment of claims 25-27 and 29-32, respectively.  Therefore, the above rejections for claims 25-27 and 29-32 are applicable to claims 41-43 and 45-48, respectively.

4.  Claims 28, 36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sprunt and Larsen, and further in view of Srinivasan et al (US 2005/0149929, herein Srinivasan).

Regarding claim 28, the combination of Sprunt and Larsen teaches the processor as in claim 25, wherein the SMT core is to simultaneously execute multiple instruction threads (Sprunt [0012], Larsen 4:49-50).
Sprunt and Larsen fails to teach wherein the SMT cores comprise hyperthreading cores.
Srinivasan teaches a processor for performance monitoring comprising one or more hyperthreading cores to simultaneously execute multiple instruction threads ([0006], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sprunt and Larsen with those of Srinivasan to use the performance monitoring method in a hyperthreaded processor.  While Sprunt and Larsen do not specify what type of simultaneous multithreading cores the processor may contain, Sprunt, Larsen, Jamil, and Srinivasan all disclose methods of monitoring performance in a processor utilizing simultaneous multithreading (SMT) cores.  Therefore, using the performance monitoring method in a processor with hyperthreading cores, given as an example of an SMT core by Srinivasan, would merely entail a combination of known prior art elements to achieve predictable results.

Claim 36 refers to a method embodiment of claim 28.  Therefore, the rejection of claim 28 above is applicable to claim 36.

Claim 44 refers to an alternate apparatus embodiment of claim 28.  Therefore, the rejection of claim 28 above is applicable to claim 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodgers (US 6,883,107) discloses a processor for monitoring events in a multithreaded processor based on an active states of a thread.
Taheri (US 2015/0312116) discloses a processor with different thread counting modes for processor events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182